UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-8098
LARUE HENRY PURRY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                 (CR-97-354-A, CA-98-1234-AM)

                      Submitted: April 25, 2002

                       Decided: May 7, 2002

        Before WILLIAMS and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Marcia G. Shein, Richard D. Biggs, LAW OFFICE OF MARCIA G.
SHEIN, P.C., Decatur, Georgia, for Appellant. Paul J. McNulty,
United States Attorney, Gerald J. Smagala, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.
2                      UNITED STATES v. PURRY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   LaRue Henry Purry appeals the district court’s denial of his motion
to modify his sentence under 18 U.S.C.A. § 3582(c)(2) (West 2000).
We affirm.

   Purry was charged in a six-count indictment with committing two
armed bank robberies two months apart, 18 U.S.C.A. § 2113(a), (d)
(West 2000), with being a felon in possession of a firearm on the date
of each bank robbery, 18 U.S.C.A. § 922(g)(1) (West 2000), and with
using and carrying a firearm in a crime of violence in connection with
each bank robbery. 18 U.S.C.A. § 924(c) (West 2000). Purry pled
guilty to Counts One and Two—robbing a bank in August 1997 and
the related § 924(c) offense. He stipulated in the statement of facts
attached to his plea agreement that he had committed the June 1997
bank robbery charged in Count Four.

   When a plea agreement contains a stipulation establishing that the
defendant has committed an offense in addition to the offense of con-
viction, the sentence is to be calculated as though the defendant had
been convicted of the stipulated offense. See U.S. Sentencing Guide-
lines Manual § 1B1.2(c) & comment. (n.3) (2001) (guidelines are
applied as though defendant convicted of additional count for each
stipulated offense, such as a second robbery). The district court cor-
rectly followed this procedure in sentencing Purry. Purry did not note
an appeal, having waived his right to appeal his sentence under the
terms of the plea agreement. He later alleged ineffective assistance of
counsel in a motion to correct sentence pursuant to 28 U.S.C.A.
§ 2255 (West Supp. 2001). The district court denied the motion and
we affirmed its order. United States v. Purry, No. 98-7764, 1999 WL
95684 (4th Cir. Feb. 25, 1999) (unpublished).

  Purry subsequently filed a motion under 18 U.S.C.A. § 3582(c)(2),
seeking retroactive application of Amendment 599 to the sentencing
                       UNITED STATES v. PURRY                       3
guidelines. The amendment provides that no weapon enhancement
should be applied in calculating the sentence for a crime of violence
or drug offense underlying a § 924(c) conviction, but specifies that a
weapon enhancement may be made for "counts of conviction outside
the scope of relevant conduct for the underlying offense (e.g., a con-
viction for a second armed bank robbery for which no 18 U.S.C.
§ 924(c) conviction was obtained)." The district court denied the
motion, finding that the amendment could not lower Purry’s sentence.
We agree.

   We therefore affirm the denial of the motion. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED